Title: From Benjamin Franklin to Benjamin Vaughan, 8 February 1780
From: Franklin, Benjamin
To: Vaughan, Benjamin


Dear friend
Passy, feb. 8. 1780.
I received your favour of Nov. 2. in which I see you have started a good deal of philosophical Game; let me know from time to time your success and send me some of the Venison.
Mr. fabrony call’d to see me, but express’d no desire of altering his Voyage, and proceeded immediately to Italy.
I received also yours of Jan. 4. with the Sheets of the appendix but I have not yet received a Compleat Volume, if you have sent it.
When the 5the. Edition of my Philosophical papers was printed, I was to have had 100. Copies. I think I had but about 50. I wish to have a Dozen more to give to friends on this side the Water. Can you transact this for me, and add to them a Dozen of the 4to. Edition you have made. They may be sent by Way of Ostend; with a few, if you please of the octavos.
Should I live to see America, I could furnish you with Materials for 2. or 3. Volumes more.
Remember me affectionately to the good family, and believe me ever, my dear friend. Y. m. sincerly &c.
M. B. Vaughan.
